

exhibit101formofaward_image1.jpg [exhibit101formofaward_image1.jpg]ARCHROCK
PARTNERS, L.P.
AWARD NOTICE AND AGREEMENT
PHANTOM UNIT AWARD WITH DERS FOR NON-EMPLOYEE DIRECTORS




Archrock GP LLC (the “Company”), as general partner of Archrock General Partner,
L.P., which is the general partner of Archrock Partners, L.P. (the
“Partnership”), has granted to you (the "Participant") Phantom Units under the
Archrock Partners, L.P. 2017 Long-Term Incentive Plan (as may be amended from
time to time, the “Plan”), subject to the terms and conditions set forth in this
Award Notice and Agreement (the "Award Notice") and the Plan. Each Phantom Unit
shall be issued in tandem with a corresponding DER, which shall entitle you to
payments in an amount equal to Partnership distributions in accordance with
Section 2 below. Unless otherwise defined herein, capitalized terms used in this
Award Notice shall have the respective meanings ascribed to them in the Plan.
The material terms of your Award are as follows:
1.Award. You have been granted Phantom Units, each with a tandem grant of DERs
(your "Award").
2.Distribution Equivalent Rights. Each Phantom Unit granted hereunder is hereby
granted in tandem with a corresponding DER, which DER shall remain outstanding
from the Grant Date until the earlier of the payment or forfeiture of the
Phantom Unit to which it corresponds (the “DER Period”). Each DER shall entitle
you to receive payments, subject to and in accordance with this Award Notice, in
an amount equal to each distribution (including any extraordinary or other
non-recurring distribution), in each case, that (a) is made by the Partnership
in respect of the Common Unit underlying the Phantom Unit to which such DER
relates, and (b) has an applicable Distribution Date (as defined below)
occurring during the DER Period. Such amounts (if any) shall be payable as and
when such distributions are paid generally to the Partnership’s Common Unit
holders (without regard to the vested or unvested status of the Phantom Unit
underlying such DER on the applicable Distribution Date). Notwithstanding the
foregoing, upon the payment or forfeiture of a Phantom Unit, the DER granted in
tandem with such paid or forfeited Phantom Unit, as applicable, and the DER
Period shall terminate with respect to such paid or forfeited Phantom Unit, as
applicable. For the avoidance of doubt, a DER will only entitle you to payments
relating to distributions with an applicable Distribution Date occurring between
the Grant Date and the date on which you receive payment in respect of the
Phantom Unit to which it corresponds in accordance with Section 7 below (or, if
earlier, the date on which you forfeit the Phantom Unit to which it
corresponds). The DERs and any amounts that may become distributable in respect
thereof shall be treated separately from the Phantom Units and the rights
arising in connection therewith for purposes of Section 409A (as defined below)
(including for purposes of the designation of the time and form of payments
required by Section 409A). For purposes of this Award Notice, “Distribution
Date” shall mean, with respect to any distribution made in respect of the Common
Units of the Partnership, the date preceding the ex-dividend date applicable to
such distribution.
3.Grant Date. The Grant Date of your Award is the date on which this Award is
approved by the Compensation Committee of the Board of Directors of the Company.
4.Vesting. Your Award is subject to a vesting schedule. Subject to Section 5
below, the Award will vest ratably on each of ______________, _____________, and
_____________ (each, a “Vest Date”); however, except as otherwise provided in
Sections 5 and 6 below, you must remain in continued service as a Director of
the Company at all times from the Grant Date up to and including the applicable
Vest Date for the applicable portion of the Award to vest.




1

--------------------------------------------------------------------------------




5.Termination of Service. If your service as a Director of the Company
terminates for any reason (a “Termination of Service”) other than as a result of
(a) death, (b) a disability that would meet the criteria for being considered
“disabled” under the Company’s or an Affiliate’s long-term disability plan as if
you were eligible to participate in such plan (“Disability”) or (c) you not
being reelected as a Director of the Company, then your unvested Phantom Units
will automatically be forfeited on the date of such termination. If you incur a
Termination of Service due to death, Disability or you not being reelected as a
Director of the Company, then your unvested Phantom Units will vest in full on
the date of such termination. For purposes of this Notice, your “service as a
director of the Company” will be terminated only if it is a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code and
accompanying regulations issued under Section 409A.
6.Change of Control Prior to Vesting or Termination of Service. If a Change of
Control is consummated, your unvested Phantom Units will vest on the date of
such Change of Control, provided you are in continued service as a Director of
the Company as of such date.
7.Payments. As soon as administratively practicable, but in no event later than
the 60th day after the date your Phantom Units vest in accordance with
Paragraphs 4, 5 or 6 above (the "Payment Date"), the Company will pay you one
Common Unit of the Partnership with respect to each vested Phantom Unit;
provided, however, that the Committee, in its discretion, may elect to pay to
you on the Payment Date all of the Common Units related to your vested Phantom
Units either (a) in the form of a lump sum cash payment or (b) in a combination
of Common Units and a lump sum cash payment in lieu of Common Units. Any lump
sum cash payment will be equal to the Fair Market Value as of the Vest Date of
the Common Units. Notwithstanding the foregoing, if your Award is subject to
Section 409A of the Code (“Section 409A”) and your Award vests under Paragraph 6
due to a Change of Control that does not satisfy the definition of a "change of
control" for purposes of Section 409A, then the Payment Date of the Common Units
or cash under this Paragraph 7 will be not later than the 60th day after the
first to occur of (a) your Termination of Service date or (b) the Vest Date(s)
described in Paragraph 4. DERs will be paid on Phantom Units as and when cash
distributions are paid on Common Units.
8.Non-Transferability. Prior to vesting, you cannot sell, transfer, pledge,
exchange or otherwise dispose of the Phantom Units or DERs, except as otherwise
set forth in the Plan.
9.Rights as Unitholder. You, or your executor, administrator, heirs, or legatees
shall have the right to receive distributions on Units and all the other
privileges of a unitholder of the Partnership only from the date of issuance of
a Unit in your name representing payment of a vested Phantom Unit.
10.No Right to Continued Service. Nothing contained in this Award Notice
guarantees your continued service as a Director or other service provider of the
Company or any of its Affiliates or interferes in any way with the right of the
Company or any its Affiliates to terminate your status as a Director or other
service provider or modify the terms of your service at any time.
11. Withholding. The Company and its Affiliates may, in their sole discretion,
withhold a sufficient number of Common Units or amount of cash otherwise
issuable or payable to you pursuant to this Award to satisfy any such
withholding obligations. If necessary, the Company also reserves the right to
withhold from your regular earnings an amount sufficient to meet any withholding
obligations.
12.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your UBS account or which will be
provided to you upon request as indicated in Section 17. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice, including, but not
limited to, Section 8(m) (“Compliance with Section 409A”) thereof. In the event
of a discrepancy between this Award Notice and the Plan, the Plan shall govern.
13.Adjustments. This Award is subject to adjustment as provided in Section 7(c)
of the Plan.




2

--------------------------------------------------------------------------------




14.Modifications. The Company may make any change to this Award Notice that is
not adverse to your rights under this Award Notice or the Plan.
15.Non-Solicitation/Confidentiality Agreement. The greatest assets of the
Partnership and its Affiliates (“Archrock” in this Section 15) are its
employees, directors, customers, and confidential information. In recognition of
the increased risk of unfairly losing any of these assets to its competitors,
Archrock has adopted this Non-Solicitation/Confidentiality Agreement as set
forth in this Section 15, the terms of which you accept and agree to by
accepting the Award.
In order to assist you with your duties as a Director, Archrock has provided and
shall continue to provide you with access to confidential and proprietary
operational information and other confidential information which is either
information not known by actual or potential competitors and third parties or is
proprietary information of Archrock (“Confidential Information”). Such
Confidential Information shall include, without limitation, information
regarding Archrock’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Archrock. You agree, during your service as an Director and at all
times thereafter, not to use, divulge, or furnish or to make accessible to any
third party, company, or other entity or individual, without Archrock’s written
consent, any Confidential Information of Archrock, except as required by your
duties to Archrock as a Director. Notwithstanding the foregoing or anything
herein to the contrary, you understand that (a) nothing contained herein will
prohibit you from filing a charge with, reporting possible violations of federal
law or regulation to, participating in any investigation by, or cooperating with
any governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of applicable law or regulation; (b) nothing
herein is intended to or will prevent you from communicating directly with,
cooperating with, or providing information (including trade secrets) in
confidence to, any federal, state or local government regulator (including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice) for the purpose
of reporting or investigating a suspected violation of law, or from providing
such information to your attorney or in a sealed complaint or other document
filed in a lawsuit or other governmental proceeding; and (c) pursuant to 18 USC
Section 1833(b), you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
You agree that whenever your service as a Director of Archrock ends for any
reason, (i) you shall return to Archrock all documents containing or referring
to Archrock’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Archrock
computer and computer-related equipment and software, and all Archrock property,
files, records, documents, drawings, specifications, lists, equipment and other
similar items relating to Archrock’s business coming into your possession and/or
control during your employment, with no request being required.
In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided hereunder, you agree that you will not, during
your service to Archrock, and for one year thereafter, directly or indirectly,
for any reason, for your own account or on behalf of or together with any other
person, entity or organization (a) call on or otherwise solicit any natural
person who is employed by Archrock in any capacity with the purpose or intent of
attracting that person from the employ of Archrock, or (b) divert or attempt to
divert from Archrock any business relating to the provision of natural gas
compression services without the prior written consent of Archrock. As further
consideration for the grant of the Award, you agree that you will not, while in
service to Archrock, or at any time thereafter, (i) make any independent use of,
or disclose to any other person (except as authorized by Archrock)




3

--------------------------------------------------------------------------------




any confidential, nonpublic and/or proprietary information of Archrock,
including, without limitation, information derived from reports, work in
progress, codes, marketing and sales programs, customer lists, records of
customer service requirements, cost summaries, pricing formulae, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Archrock nor (ii) by any manner or means, in public or in private,
disparage, demean, insult or defame Archrock, its officers or directors.
You agree that (i) the terms of this Section 15 are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of this
Section 15 are ancillary or a part of; (ii) the consideration provided by
Archrock under this Section 15 is not illusory; (iii) the restrictions of this
Section 15 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Archrock; and (iv) the consideration given by
Archrock under this Section 15[, including without limitation, the provision by
Archrock of Confidential Information to you, gives rise to Archrock’s interests
in the covenants set forth in this Section 15.
If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.
You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Archrock.
Notwithstanding any other provision of this Award, the provisions of this
Section 15 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 15 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.
16.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.
17.Additional Information. If you require additional information concerning your
Award, contact the Company’s Stock Plan Administrator at 281.836.8055 or at
mystock@archrock.com. You may also contact UBS at 713.654.4713.
18.Participant Acceptance. If you agree with the terms and conditions of this
Award, please indicate your acceptance in UBS One Source by selecting “Accept.”
To reject the Award, select “Reject.” Please note that if you reject the Award
or do not accept the Award within 45 days of the Grant Date, the Award will be
forfeited.




4